Citation Nr: 0416971	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar myositis 
and a herniated nucleus pulposus, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for neurodermatitis 
and chronic urticaria, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to July 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the San Juan, Puerto Rico.

The Board notes that the veteran submitted correspondence in 
January 2001 expressing his disagreement with the RO's 
proposed reduction in rating for asthma.  He did not, 
however, then request a personal hearing or submit any 
evidence in support of his contention that the rating should 
not be reduced.  As a consequence, the RO issued a rating 
decision in April 2001, effectuating the proposed reduction.  
The veteran did not submit a notice of disagreement with 
respect to the rating action as is required by 38 C.F.R. 
Section 20.201.  As such, the only issues currently before 
the Board for adjudication are as set forth on the title page 
of this decision.

A review of the record reveals that a remand is required to 
obtain additional evidence as discussed below.  Accordingly, 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran requested 
increased ratings for a number of disabilities, including a 
back disorder and a skin disorder, in February 2001.  The RO 
sent the veteran a duty-to-assist letter, stating that he 
needed to show that his conditions had increased in severity.  
The RO also scheduled the veteran for VA examinations and 
obtained VA treatment records dated through February 2002.  
The VA examinations were accomplished in November 2001.

In February 2004, the veteran testified before the Board that 
he had undergone treatment at the VA Medical Center in San 
Juan on numerous occasions for his back and skin disabilities 
since February 2002, that his treatment records would 
accurately reflect the number of exacerbations of his skin 
disorder because he always sought treatment when he had a 
flare-up, that his treatment records would accurately reflect 
the type of steroidal medication prescribed for his skin 
disorder, and that the symptoms associated with his back 
disability had increased tremendously over the previous two 
years.

It is noted that disability evaluations are determined by the 
application of the schedule of ratings, which is based on 
average impairment of earning capacity, and where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Additionally, during the course of 
this appeal, the rating criteria for both the veteran's back 
disability and his skin disorder have been changed.  The 
veteran has not been formally advised of the change in 
regulations and his claims have not been considered under the 
new criteria.  Thus, because the medical record is stale and 
the findings of record are insufficient upon which to 
determine the assignment of the appropriate ratings under new 
rating criteria, this matter must be remanded for additional 
development.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The RO 
should advise the veteran of all changes 
to the rating criteria for back and skin 
disorders.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.  

2.  The RO should obtain all relevant VA 
treatment records dated from February 
2002 to the present and associate the 
records with the veteran's claims folder.

3.  Following completion of the above 
development, the RO should schedule the 
veteran for an examination of his 
service-connected skin disability and 
have the examiner review the claims 
folder, including all treatment records.  
The examiner is specifically requested to 
report on the surface area, exposed and 
not exposed, affected by the veteran's 
skin disorder as per updated Diagnostic 
Code 7806.  The examiner should also 
report on the veteran's use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  All clinical 
testing deemed necessary by the examiner 
should be performed and all opinions 
expressed should be supported by complete 
rationale.

4.  The RO should also schedule the 
veteran for an examination of his 
service-connected back disability and 
have the examiner review the claims 
folder, including all treatment records.  
The examiner is specifically requested to 
report on the duration of incapacitating 
symptom episodes, if any, as per updated 
Diagnostic Code 5243 as well as any and 
all functional impairment caused by 
diagnosed back disorders.  Any loss of 
motion, pain, fatigability, and/or 
weakness should be reported and the 
examiner should comment on its impact, if 
any, on the veteran's functioning.  All 
clinical testing deemed necessary by the 
examiner should be performed and all 
opinions expressed should be supported by 
complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case - 
which should include the updated rating 
criteria for skin and back disabilities -
- and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




